department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-101171-10 date date internal_revenue_service number release date index number --------------------------- ---------------------------------- -------------------- ------------------------------- re -------------------------- ----------------------------------- ----------------------- legend settlor daughter spouse grandchild grandchild grandchild grandchild grandchild bank trust court date date date date date date state ------------------ --------------------------- --------------------------- ----------------------------- ----------------------------------------------- ----------------------------------- --------------------------- -------------------------------------------------------- ------------------------------------------- ---------------------------------------------------------------------------------------------- ------------------------ ------------------------------------------------------- -------------------------- ------------------- ------------------- ---------------- -------------------------- ------------------------- ---------- plr-101171-10 dear ---- ----------------------------------- this responds to a letter dated date and other correspondence requesting rulings on behalf of trust regarding the income estate and generation- skipping transfer gst tax consequences of a proposed division and modifications of trust facts the facts submitted and representations made are as follows on date which is prior to date settlor executed an irrevocable_trust trust to benefit daughter her spouse spouse and their children grandchildren daughter and a bank were named as co-trustees settlor died on date spouse died on date daughter died on date under item ii of trust after the deaths of daughter and spouse all of the net_income is to be paid in equal amounts to settlor’s grandchildren during their respective lifetimes upon the death of any of settlor’s grandchildren descended from daughter his or her share of net_income will be paid per stirpes to the deceased grandchild’s child or children great grandchildren item ii further provides that trust will terminate twenty-one years following the death of the last living child of daughter who was alive when trust was executed and who survives daughter upon termination the trustees will divide the property of trust among those beneficiaries then living on a per stirpes basis and not per capita item xiii provides if at any time any one of the beneficiaries of the trust while he or she is entitled to the net_income or a portion thereof should be in need of funds in excess of the net_income derived from their respective shares of the trust estate in order to provide for his or their reasonable care maintenance or proper education or on account of any illnesses infirmity or other like emergency affecting either of them then the trustees are authorized in their sole discretion to make advances by anticipating the future income of such beneficiary for said purpose and in such amounts as the said trustees shall deem necessary and proper item xvii provides that daughter’s children living on the date of execution were grandchild grandchild grandchild and grandchild item xvii further provides that any grandchild or any great grandchild born after the execution of trust and after plr-101171-10 daughter’s death will be beneficiaries of trust daughter’s child grandchild was born after the execution of trust the current income beneficiaries of trust are grandchild through grandchildren there are also great grandchildren living who are the current potential contingent_remainder beneficiaries of trust and they are all adults pursuant to item ix of trust in her will daughter provided for the appointment of her successor individual trustees from among her children and their children currently grandchild and grandchild are serving as the individual co-trustees and bank is serving as the corporate trustee on date the individual co-trustees of trust petitioned state court to modify trust petition petition was amended on date the individual co-trustees represent that they will file a second amendment to petition in petition and its amendments the individual co-trustees seek a court order to i approve the division of trust into five equal and separate trusts one for the benefit of each of grandchildren and ii approve certain modifications to trust a pro_rata portion of the assets of trust will be allocated to each of the five separate trusts the proposed modifications are as follows item ii will be modified to provide that i the net_income of each grandchild’s trust will be paid to that grandchild for life and ii upon a grandchild’s death the net_income of the deceased grandchild’s trust will be paid to his or her child or children great grandchildren per stirpes for their respective lifetimes or until the trusts terminate as provided under item ii the trust of a grandchild who dies without a surviving child or children will be added on a per stirpes basis to the then existing trusts for settlor’s other grandchildren and their children to be held and distributed as if originally part of such trusts item xiii will be modified as follows if at any time any one of the beneficiaries of the trust while he or she is entitled to the net_income or a portion thereof should be in need of funds in excess of the net_income derived from their respective trust or share of such trust in order to provide for his or her education including college and professional education and medical dental hospital and nursing expenses and expenses of invalidism then the trustee s are authorized in their sole discretion to encroach on the principal of such separate trust of such beneficiary in such amounts as the trustee s of such trust shall deem necessary in its judgment to provide for the support of such beneficiary into consideration any other available_resources such beneficiary may have to the knowledge of the trustee taking plr-101171-10 bank will resign as co-trustee item ix will be modified as follows each grandchild’s trust will have no more than three co-trustees composed of one income_beneficiary one remainder beneficiary and one independent_trustee chosen by a majority of the current income beneficiaries of each respective trust upon the death of any grandchild each trust will have no more than three co-trustees composed of two income beneficiaries and one independent_trustee in the event there exist more than two great grandchildren each great grandchild willing to serve will serve as a co-trustee on a two year rotation if a successor trustee is not appointed a remaining co-trustee may serve as sole trustee as amended item ix will define independent_trustee as a person or entity regardless of the form of the entity that is not a related_or_subordinate_trustee as defined in sec_672 of the internal_revenue_code the remaining provisions of trust will remain the same and apply to each grandchild’s trust specifically item ii regarding the termination of trust will not be modified and will apply to the five separate trusts the division and modifications will be effective upon the receipt of a favorable ruling from the internal_revenue_service and an order from court grandchildren and great grandchildren have all consented to petition and its amendment and represent that they will consent to the second amendment to petition a state court appointed guardian ad litem for the unknown contingent income or remainder beneficiaries has consented to petition and its amendment and it is represented that he will consent to the second amendment to petition it is represented that no actual or constructive additions have been made to trust since date trust has requested the following rulings the proposed division and modifications of trust and resignation of bank will not cause any distribution from or termination of any interest in trust or the resulting separate trusts to lose their status as exempt from the generation-skipping_transfer_tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the proposed division of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 the proposed modifications of item xiii and item ix and the resignation of bank will not cause the individual trustees to be treated as having general powers of appointment for purposes of sec_2041 law and analysis plr-101171-10 ruling sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer which is defined under sec_2611 as a taxable_distribution taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act the generation-skipping tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the generation-skipping_transfer_tax is divided into two trusts plr-101171-10 under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the generation-skipping_transfer_tax sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case trust is exempt from the generation-skipping_transfer_tax because it was irrevocable on or before date and it is represented that no actual or constructive additions have been made to trust since that date both before and after the proposed modifications under item ii all of the net_income will be paid to settlor’s grandchildren or per stirpes to the children of a deceased grandchild under the proposed modifications the trust of a grandchild who dies without a surviving child or children will be added on a per stirpes basis to the then existing trusts for settlor’s other grandchildren and their children prior to the modifications pursuant to item xiii the co-trustees have the power to distribute advances of future income to the current income beneficiaries of trust for specified purposes under the proposed modification of item xiii the co-trustees will have the power to distribute principal from each grandchild’s trust to a current income_beneficiary for specified purposes under the proposed modifications the separate trusts will terminate under the original termination provision of trust and each separate trust will be distributed per stirpes to the then living beneficiary or beneficiaries thus the division of trust and proposed modifications of trust will not result in a shift of any beneficial_interest in trust or in the resulting separate trusts to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and modifications and will not extend the time for vesting of any beneficial_interest beyond the period provided for under trust further the modification of the trustee provisions and the resignation of bank as trustee are administrative in nature and will not be considered to shift a plr-101171-10 beneficial_interest in the trust accordingly based on the facts submitted and representations made and assuming court issues an order approving the proposed division and modifications we rule that the proposed division and modifications of trust and resignation of bank will not cause any distribution from or termination of any interest in trust or the resulting separate trusts to lose their status as exempt from the generation-skipping_transfer_tax by reason of b a of the act and sec_26_2601-1 ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets is not a sale_or_exchange in this case the assets of trust will be distributed in_kind on a pro_rata basis among the five separate trusts accordingly based on the facts submitted and representations made we rule that the division of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 ruling sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 defines the term general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power his estate his plr-101171-10 creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment sec_2041 provides that the value of a decedent's gross_estate shall be determined by including the value at the time of death of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power which is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder's support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised plr-101171-10 while legal rights and interests in property such as the creation and the breadth of a power to appropriate or consume the principal of a_trust is a matter of state law it is federal_law that designates what rights or interests so created shall be taxed see 309_us_78 thus whether a trustee's power to consume invade or appropriate the principal of trust for his or her own benefit is limited by an ascertainable_standard relating to health education support or maintenance is a matter of state law in the present case prior to the modification pursuant to item xiii bank grandchild and grandchild have the power as trustees to distribute principal ie advances of future income to a class of beneficiaries that includes grandchild and grandchild this power is exercisable to provide for a beneficiary's reasonable care maintenance or education or on account of any illness infirmity or other like emergency the first part of this standard to provide for a beneficiary’s reasonable care maintenance or education or on account of any illness infirmity is an ascertainable_standard relating to health education support or maintenance within the meaning of the estate_tax regulations with respect to the last part of the standard or other like emergency a review of state law reveals no statutory or case law authority directly on point as to whether a trustee’s power to invade principal for other like emergenc ies is an ascertainable_standard relating to health education support or maintenance thus under 387_us_456 we must forecast what the law of state is likely to be under bosch state law as announced by the highest court of the state is to be followed but if there is no decision by the highest court we must apply what we find to be the state law after giving proper regard to relevant rulings of other courts id pincite a review of relevant rulings of other courts revealed only a few cases addressing this issue under sec_2041 and these cases are factually distinguishable from this case see sowell v commissioner 708_f2d_1564 10th cir action on dec date and 597_fsupp_1293 w d pa however in a few cases courts have addressed whether a trustee’s power to distribute principal for other emergencies was limited by an objective standard for purposes of sec_2036 and sec_2038 and these cases provide some guidance for purposes of this ruling_request for example in budd v commissioner 49_tc_468 acq 1973_2_cb_1 the trustees had the authority to distribute principal from the trust in the event of sickness accident misfortune or other emergency the tax_court concluded that the trustees’ powers were limited by an external standard fixed by the trust instrument and accordingly held that these powers did not result in inclusion in the decedent’s estate under sec_2036 and sec_2038 id pincite in budd use of the word other before the word emergency limited the meaning of the emergency to the type of emergencies itemized before the word other in that case the tax_court considered the state law of plr-101171-10 minnesota illinois and california in 49_tc_140 the trustee had the authority to distribute principal from the trust for the beneficiaries’ education maintenance medical_expenses or other needs occasioned by emergency the tax_court concluded that the use of other needs following the words education maintenance and medical_expenses showed that the kind of needs referred to were similar to those specifically described in that case the tax_court held that the exercise of these powers by the grantor-trustee was controlled by objective standards and therefore the trust was not includible in the grantor’s gross_estate under sec_2038 as in budd and estate of pardee the use of the words other like before emergency limits the meaning of the word emergency to the type of emergency itemized before the word other therefore after giving proper regard to these relevant rulings we conclude that the highest court in state would conclude that a trustee’s power to distribute principal for the beneficiary’s reasonable care maintenance or proper education or on account of any illnesses infirmity or other like emergency is limited by an ascertainable_standard relating to health education support or maintenance see sec_20_2041-1 budd t c pincite estate of pardee t c pincite therefore grandchild and grandchild will not be treated as having released any general powers of appointment for purposes of sec_2514 as a result of the trust modifications after the resignation of bank and the proposed modifications of item xiii and item ix the co-trustees will have the power to distribute principal from each grandchild’s trust to a current income_beneficiary which may include one of the co-trustees for the beneficiary’s education including college and professional education and medical dental hospital and nursing expenses and expenses for invalidism this power is limited by an ascertainable_standard relating to health education support or maintenance see sec_20_2041-1 accordingly based on the facts submitted and representations made and assuming court issues an order approving the proposed division and modifications we rule that the proposed modifications of item xiii and item ix and the resignation of bank will not cause the individual trustees to be treated as having general powers of appointment for purposes of sec_2041 plr-101171-10 except as specifically ruled herein we express no opinion on the federal tax consequences of the proposed modifications of trust under the cited provisions or under any other provisions of the code the estate and generation-skipping_transfer_tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
